                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

KURT L. LEACH

                  Plaintiff,                    Case No. 18-cv-11814



                                                Paul D. Borman
v.                                              United States District Judge

                                                R. Steven Whalen
                                                United States Magistrate Judge

JOHN BALINT,
et al.,

               Defendants.
______________________________/

 ORDER: (1) ADOPTING MAGISTRATE JUDGE WHALEN’S AUGUST 9,
 2019 REPORT AND RECOMMENDATION (ECF NO. 34); (2) GRANTING
DEFENDANTS’ MOTION FOR JUDGMENT ON THE PLEADINGS (ECF NO.
 23); AND (3) DISMISSNG PLAINTIFF’S COMPLAINT WITH PREJUDICE

      On August 9, 2109, Magistrate Judge R. Steven Whalen issued a Report and

Recommendation recommending that the Court grant Defendants’ Motion for

Judgment on the Pleadings and dismiss Plaintiff Kurt L. Leach’s Complaint with

prejudice. (ECF No. 34.) Having reviewed the Report and Recommendation and

there being no timely objections under 28 U.S.C. § 636(b)(1) and E.D. Mich L.R.

72.1(d), the Court ADOPTS the Report and Recommendation (ECF No. 34),
                                       1
GRANTS Defendants’ Motion for Judgment on the Pleadings (ECF No. 23), and

DISMISSES Plaintiff Kurt L. Leach’s Complaint (ECF No. 1) with prejudice.

IT IS SO ORDERED.




Dated: September 9, 2019                  s/Paul D. Borman
                                          Paul D. Borman
                                          United States District Judge




                                      2
